Citation Nr: 1449116	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to basic eligibility for improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which reopened the claim and denied it on the merits.  

The Board notes that irrespective of the RO's May 2011 determination, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  A September 2008 Board decision denied entitlement to basic eligibility for improved pension benefits. 

2.  Evidence added to the record since the September 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to basic eligibility for improved pension benefits, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

1.  The September 2008 Board decision that denied entitlement to basic eligibility for improved pension benefits is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the September 2008 Board decision is not new and material, and the claim for entitlement to basic eligibility for improved pension benefits is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

The Veteran was not provided any notice in connection with this claim.  Nevertheless, the Board finds that the notice defects were harmless error.  The Veteran's February 2010 claim to reopen, his subsequent contentions and the records he submitted to reopen the claim demonstrate that he had actual knowledge of the information and evidence necessary to reopen his claim for entitlement to basic eligibility for improved pension benefits and to establish entitlement to the underlying claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a service organization during much of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

Moreover, neither the Veteran nor his representative have asserted that he has any additional evidence regarding his appeal. In light of these facts, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  These factors demonstrate that the Veteran has submitted all evidence and/or information in his possession and thus the purpose of 38 U.S.C.A. § 5103A notice was not frustrated.

With regard to the duty to assist, the claim's file contains the Veteran's service personnel records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA scheduled a hearing before a Veterans Law Judge in November 2013 but the Veteran failed to report, apparently due to incarceration.  See June 2014 Appellant's Brief.  The Veteran has not informed VA that he is now available for a rescheduled hearing.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100. 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The September 2008 Board decision denied entitlement to basic eligibility for improved pension benefits.  The Board found that the Veteran's verified active service was completed entirely during peacetime, from October 1987 to October 1989.  Evidence of record at that time included the Veteran's service personnel records as well as a May 2006 report from the National Personnel Records Center (NPRC).  The report failed to verify the Veteran's claimed active service between January and March 1991, a time span during a period of war.  

Evidence received since the September 2008 Board decision includes evidence concerning his 1991 service, including orders from the Department of Army Reserve Personnel Center; Chronological Statement of Retirement Points, United States Army Reserve Personnel Command; and a February 1991 pay voucher.  These records reflect that the Veteran was called for active duty for training in February, 1991.  These records are new in that they were not before the Board at the time of its September 2008 decision.  38 C.F.R. § 3.156(a).

However, none of these records show that the Veteran had active service during a period of war.  Nor do they show that the Veteran was discharged or released from service during this period of active duty for training for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  The records simply do not relate to an unestablished fact necessary to substantiate the claim for entitlement to basic eligibility for improved pension benefits.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional records are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the September 2008 Board decision, the Veteran offered additional written contentions in support of his claim.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the September 2008 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In sum, the evidence received raises no reasonable possibility of substantiating the claim for entitlement to basic eligibility for improved pension benefits.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen a claim for entitlement to basic eligibility for improved pension benefits is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


